UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                             )
SVEINN VALFELLS, et al.,     )
                             )
           Plaintiffs,       )
                             )
        v.                   )                      Civil Action No. 09-1363 (RMC)
                             )
CENTRAL INTELLIGENCE AGENCY, )
et al.,                      )
                             )
           Defendants.       )
                             )


                                 MEMORANDUM OPINION

               In this case brought under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

the issue has been narrowed to a single question: has the Central Intelligence Agency officially

acknowledged that it maintains any record on Sveinn B. Valfells, an Icelandic citizen who spent a

considerable amount of time in the United States in the 1940s and 1950s and who died in 1981. If

so, the CIA’s Glomar1 response — refusing to indicate whether or not it has such records — was

inadequate. The Court finds that the disclosure here, contained in an FBI document, cannot be said

to be an “official acknowledgment” by the CIA of the existence or nonexistence of the requested

records. Therefore, the CIA’s response to the Plaintiffs’ FOIA request was appropriate. Even if it

were not, however, the Plaintiffs have already received the limited information to which they are



       1
          See Moore v. Bush, 601 F. Supp. 2d 6, 14 n.6 (D.D.C. 2009) (“The ‘Glomar’ response
is named after the ship involved in Phillippi v. Cent. Intelligence Agency, 178 U.S. App. D.C.
243, 546 F.2d 1009, 1011 (D.C. Cir. 1976). In that case, the FOIA requester sought information
regarding a ship named the ‘Hughes Glomar Explorer,’ and t he CIA refused to confirm or deny
whether it had any relationship with the vessel because to do so would compromise national
security or would divulge intelligence sources and methods.”).
entitled and the case is moot. Summary judgment will be entered for the CIA.

                                           I. FACTS

               The facts in this matter are not in dispute. By letter to the CIA dated November 19,

2007, Thomas E. Moore III, as counsel for Sveinn Valfells,2 submitted a Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, request for agency records concerning Mr. Valfells’s deceased

grandfather. Specifically, Mr. Moore requested:

           [A]ll information or records relevant to a citizen of Iceland, Sveinn B.
           Valfells, for the period 1941 to 1975, including but not limited to any
           records relating to a visa application for entry into the U.S. in the late
           1950s. The type of record would also include any papers [sic] records or
           information kept by Lorrimer Moe (US Cultural Attache in Iceland in 1953)
           or other members of the US diplomatic corps in Iceland which relate to
           Sveinn B. Valfells.

Defs.’ Mem. Supp. Summ. J. (“CIA Mem.”) [Dkt. ## 6, 8], CIA Ex. A.3 By letter dated December

17, 2007, the CIA acknowledged receipt of the FOIA request and provided a Glomar response: “in

accordance with section 3.6(a) of Executive Order 12958, as amended, the CIA can neither confirm

nor deny the existence or nonexistence of records responsive to this part of your request.” CIA

Mem., CIA Ex. B. The CIA relied on FOIA Exemptions (b)(1) and (b)(3) to support its denial. Id.


       2
           The CIA has moved to dismiss Mr. Valfells for lack of standing because Mr. Moore’s
FOIA request letter did not clearly identify that the request was being made on Mr. Valfells’s
behalf. See Defs.’ Mem. Supp. Summ. J. 7-10. Although Plaintiffs disagree, “in light of the fact
that the issue is not dispositive, and to conserve judicial resources, plaintiffs do not oppose
dismissal of Mr. Valfells as a plaintiff.” Pls.’ Mem. Opp’n & Cross Mot. for Partial Summ. J.
[Dkt. ## 14,15] 4 n.2. Mr. Valfells will be dismissed.
       3
          Mr. Moore sent identical requests under FOIA to the Federal Bureau of Investigation
and the Department of State and initially sued the Department of State and the Department of
Justice, of which the FBI is a constituent agency. See Compl. [Dkt # 1]. Per stipulation of the
parties, approved by Minute Entry Order on December 11, 2009, the claims against the
Department of State and the Department of Justice were dismissed, leaving the CIA as the sole
defendant. See Stipulation of Dismissal [Dkt. # 13].

                                                -2-
               Mr. Moore appealed the denial by letter dated January 29, 2008. Id., CIA Ex. C. By

letter dated March 21, 2008, the CIA denied the appeal and informed Mr. Moore that he could seek

judicial review. Id., CIA Ex. E. In handling the same FOIA request, on approximately April 2,

2008, the FBI referred three pages of an FBI report dated February 1956 (“1956 FBI Report”) to the

CIA for coordination, as required by Executive Order 12,958, section 3.6(b). Id., Hardy Decl. ¶¶ 40,

43; Id., DiMaio Decl. ¶ 11. The CIA responded on April 21, 2008, asking the FBI to withhold

certain “CIA-originated information” on the basis of FOIA Exemption (b)(1) in order to protect

intelligence sources and methods that are classified pursuant to Executive Order 12958, section

1.4©. Id., DiMaio Decl. ¶ 11. The FBI provided the partially redacted document to Mr. Moore on

May 9, 2008. Compl. ¶ 19.

               Plaintiffs sued on July 23, 2009, challenging, inter alia, the CIA’s refusal to confirm

or deny the existence of agency records responsive to their FOIA request.

                                    II. LEGAL STANDARD

               Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment must be

granted when “the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56©; Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247 (1986). Moreover, summary judgment is properly granted against

a party who, “after adequate time for discovery and upon motion . . . fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In

ruling on a motion for summary judgment, the court must draw all justifiable inferences in the


                                                 -3-
nonmoving party’s favor and accept the nonmoving party’s evidence as true. Anderson, 477 U.S.

at 255. A nonmoving party, however, must establish more than “[t]he mere existence of a scintilla

of evidence” in support of its position. Id. at 252.

               Cases brought under the Freedom of Information Act are typically and appropriately

decided on motions for summary judgment. See, e.g., Miscavige v. IRS, 2 F.3d 366, 369 (11th Cir.

1993); Rushford v. Civiletti, 485 F. Supp. 477, 481 n.13 (D.D.C. 1980). In a FOIA case, a court may

award summary judgment solely on the basis of information provided by a federal agency in

declarations when the declarations describe “the documents and the justifications for nondisclosure

with reasonably specific detail, demonstrate that the information withheld logically falls within the

claimed exemption, and are not controverted by either contrary evidence in the record nor by

evidence of agency bad faith.” Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981).

Such declarations are accorded “a presumption of good faith, which cannot be rebutted by ‘purely

speculative claims about the existence and discoverability of other documents.’” SafeCard Servs.,

Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (quoting Ground Saucer Watch, Inc. v. CIA, 692

F.2d 770, 771 (D.C. Cir. 1981)).

                                         III. ANALYSIS

               Federal district courts have original jurisdiction over civil actions arising under

federal statutes, 28 U.S.C. § 1331, such as this FOIA suit. FOIA requires agencies of the federal

government to release virtually any and all records to the public upon request, unless one of nine

statutory exemptions applies. See NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 136 (1975); 5

U.S.C. § 552(b). FOIA grants jurisdiction to the federal district courts where a federal agency has

wrongfully withheld or redacted information. 5 U.S.C. § 552(a)(4)(B). Therefore, to prevail in a


                                                 -4-
FOIA case, a plaintiff must show that a federal agency has (1) improperly (2) withheld (3) agency

records. See U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 142 (1989); United We Stand

America, Inc. v. IRS, 359 F.3d 595, 598 (D.C. Cir. 2004). The defendant agency bears the burden

of justifying nondisclosure under FOIA and demonstrating that the agency has adequately segregated

exempt from non-exempt information. See 5 U.S.C. § 552(a)(4)(B); Summers v. U.S. Dep’t of

Justice, 140 F.3d 1077, 1080 (D.C. Cir. 1998); Mead Data Cent., Inc. v. U.S. Dep’t of Air Force, 566

F.2d 242, 260 (D.C. Cir. 1977). A suit is only authorized under FOIA against federal agencies and

injunctive relief is only available to remedy an agency’s improper withholding of information.

Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S. 136, 150 (1980); see also 5 U.S.C.

§ 552(a)(4)(B), (f)(1). Once the requested records have been produced, there is no longer a case or

controversy and the FOIA action becomes moot. See Armstrong v. Executive Office of the President,

97 F.3d 575, 582 (D.C. Cir. 1996); Trueblood v. U.S. Dep’t of the Treasury, 943 F. Supp. 64, 67

(D.D.C. 1996).

               Exemption 1 of FOIA “protects matters ‘specifically authorized under criteria

established by an Executive order to be kept secret in the interest of national defense or foreign

policy and . . . in fact properly classified pursuant to such Executive order.’” Larson v. U.S. Dep’t

of State, 565 F.3d 857, 861 (D.C. Cir. 2009); see 5 U.S.C. § 552(b)(1). Pursuant to Executive Order

12,958, an agency may properly withhold information if its disclosure could reasonably be expected

to damage the national security of the United States and the agency is able to identify or describe the

damage. See Exec. Order No. 12,958, 60 Fed. Reg. 19,825 (Apr. 17, 1995); see also Wolf v. CIA,

473 F.3d 370, 375 (D.C. Cir. 2007). Damage to national security may be posited only with respect

to certain classes of information, which includes information that concerns “intelligence sources or


                                                 -5-
methods” or the “foreign relations . . . of the United States.” Wolf, 473 F.3d at 375.

               Exemption 3 of FOIA “covers matters ‘specifically exempted from disclosure by

statute,’ provided that such statute leaves no discretion on disclosure or ‘establishes particular

criteria for withholding or refers to particular types of matters to be withheld.’” Larson, 565 F.3d

at 861; see 5 U.S.C. § 552(b)(3). The National Security Act of 1947, as amended, mandates that the

Director of National Intelligence protect intelligence sources and methods from unauthorized

disclosure. See 50 U.S.C. § 403g; 50 U.S.C. § 403-1(i)(1). These provisions have been recognized

as exempting statutes for the purposes of Exemption 3. See CIA v. Sims, 471 U.S. 159, 177-79

(1985); Halperin v. CIA, 629 F.2d 144, 147 (D.C. Cir. 1980); Larson, 565 F.3d at 862.

               In certain cases, a FOIA exemption will “cover not only the content of protected

government records but also the fact of their existence or nonexistence, if that fact properly falls

within the exemption.” Larsen, 565 F.3d at 861 (citing Wolf, 473 F.3d at 374). An agency thus

provides a Glomar response by which it refuses to confirm or deny the existence of records

responsive to the FOIA request. See Wolf, 473 F.3d at 374. A Glomar response is proper “where

to answer the FOIA inquiry would cause harm cognizable under a[] FOIA exception” in that the

answer of whether the documents exist at all could lead to unauthorized disclosure. Gardels v. CIA,

689 F.2d 1100, 1103 (D.C. Cir. 1982).4 In determining whether the very existence of the records

falls within one of the exemptions in a Glomar case, courts apply the general exemption review

standards. See Wolf, 473 F.3d at 374.


       4
          “[A] Glomar response . . . narrows the FOIA issue to the existence of records vel non.
Indeed, ‘[w]hen the Agency’s position is that it can neither confirm nor deny the existence of the
requested records, there are no relevant documents for the court to examine other than the
affidavits which explain the Agency’s refusal.’” Wolf, 473 F.3d at 374 n.4 (quoting Phillippi,
546 F.2d at 1013).

                                                -6-
                  In this case, Plaintiffs do not challenge whether Exemptions 1 and 3 were legitimately

raised nor do they dispute that a Glomar response is proper in cases where the fact of the existence

or nonexistence of an agency record itself falls within a FOIA exemption.5 Resolution of this matter,

instead, turns on whether the CIA has already “officially acknowledged” that it has any record

concerning the senior Mr. Valfells. Plaintiffs point to the fact that in May 2008, the FBI released

the 1956 FBI Report containing redactions of CIA-originating information made at the request of

the CIA on the basis of FOIA Exemption 1. They argue that the CIA has thus waived its ability to

answer their FOIA request with only a Glomar response and that it would be mere fiction for the CIA

to claim it has no information on Mr. Valfells. The CIA contends that no official acknowledgment

occurred in that the document released by the FBI does not contain a confirmation or denial by the

CIA that it has records on the senior Sveinn Valfells. The parties agree that this question turns on

application of Wolf v. CIA, 473 F.3d 370 (D.C. Cir. 2007), and its precedent.

                  In Wolf, a reporter sought information from the CIA concerning Jorge Eliecer Gaitan,

a Colombian presidential candidate who was assassinated in 1948, leading to the tremendous El

Bogotazo riots in that country. The CIA sent back a Glomar response. See Wolf, 473 F.3d at 372-

73. The D.C. Circuit reaffirmed the use of Glomar responses to protect intelligence information but

further held, “when information has been ‘officially acknowledged,’ its disclosure may be compelled

even over an agency’s otherwise valid exemption claim.” Id. at 378 (quoting Fitzgibbon v. CIA, 911

F.2d 755, 765 (D.C. Cir. 1990)). The Circuit explained that an official acknowledgment must meet

three criteria:

        5
          Through the declaration of Ralph DiMaio, the CIA has provided a thorough explanation
of the harms caused if it does not respond to all requests for records on foreign nationals with a
Glomar answer. See CIA Mem., DiMaio Decl. ¶¶ 14-25, 31-32.

                                                   -7-
          First, the information requested must be as specific as the information
          previously released. Second, the information requested must match the
          information previously disclosed . . . . Third, . . . the information requested
          must already have been made public through an official and documented
          disclosure.

Id. (omissions in original) (citing Fitzgibbon, 911 F.2d at 765). A plaintiff therefore bears the

burden of pointing to the exact information that is both requested and already in the public domain

due to a disclosure by the same agency. See id. (citing Afshar v. U.S. Dep’t of State, 702 F.2d 1125,

1130 (D.C. Cir. 1983)). Further, “[i]n the Glomar context, then, if the prior disclosure establishes

the existence (or not) of records responsive to the FOIA request, the prior disclosure necessarily

matches both the information at issue – the existence of records – and the specific request for that

information.” Id. at 379 (emphasis in original).

               In Wolf, the existence of CIA records concerning Mr. Gaitan was confirmed in

congressional testimony in 1948, given by Admiral R. K. Hillenkoetter, then-Director of the agency,

who quoted from CIA dispatches concerning Mr. Gaitan. See id. at 379. By referring to, and

quoting from, official CIA dispatches, Director Hillenkoetter officially acknowledged that the CIA

maintained records on Mr. Gaitan; he thus waived the agency’s ability to respond to a later FOIA

request with a Glomar response. In this case, the FBI produced a multi-page record from 1956 that

contained some information that “originat[ed] with the CIA.” CIA Mem., Hardy Decl. ¶ 43. Pages

from the 1956 FBI Report were forwarded to the CIA for coordination and the “CIA advised the FBI

that portions of information on two of the pages [was] classified” and asked the FBI to withhold it.

Id. The 1956 FBI Report notes that some of the information derived from “T-1” which is, “an

agency of the U.S. Government which conducts intelligence investigations . . . .” Pls.’ Reply [Dkt.

# 20], Ex. 1 (“1956 FBI Report”) at Valfells (“V”)-42.


                                                 -8-
               Plaintiffs logically deduce that the “agency of the U.S. Government which conducts

intelligence investigations” and which “furnished the following information” concerning the senior

Mr. Valfells, may well have been the CIA, particularly as the FBI indicated that “[t]his report is

being designated ‘SECRET’ inasmuch as the file in the Security Office of the U.S. State Department

and the information from CIA, which has been set forth in the body of this report was so classified.”

Id. at V-42 to 43 (emphasis added). Logical deductions are not, however, official acknowledgments.

The report in question is an FBI document and was released to Plaintiffs by the FBI. The CIA asked

for redactions and thus attempted to avoid anything that could constitute an official acknowledgment,

while the FBI, which has very different interests, was able to fulfill the goals of FOIA and release

most of the document to Plaintiffs. Furthermore, if the FBI released some information originating

with the CIA, that would not waive the CIA’s ability to issue a Glomar response as to the record

containing the original information, as it was not the CIA that officially acknowledged any record.

See, e.g., Students Against Genocide v. U.S. Dep't of State, 50 F. Supp. 2d 20, 25 (D.D.C. 1999)

(“[T]here is certainly no ‘cat out of the bag’ philosophy underlying FOIA so that any public

discussion of protected information dissipates the protection which would otherwise shield the

information sought.”).

               Wolf emphasizes that acknowledgment of the existence (or not) of records must be

“official”; in that case, it was the Director of the CIA himself who divulged information before a

congressional committee. Although responses to FOIA requests are also official to some degree, it

cannot be said that an FBI response to a FOIA request constitutes an official action by the CIA.6 See,


       6
         The closest to an “official acknowledgment” by the CIA in the record is the declaration
of Ralph DiMaio, a CIA Information Review Officer. Mr. DiMaio asserts that the CIA asked the
FBI “to withhold certain CIA-originated information on the basis of FOIA exemption (b)(1) . . .”

                                                 -9-
e.g., Frugone v. CIA, 169 F.3d 772, 774 (D.C. Cir. 1999) (noting that public disclosure by one

federal agency, the OPM, does not foreclose another federal agency, the CIA, from issuing a Glomar

response as the D.C. Circuit does not deem “‘official’ a disclosure made by someone other than the

agency from which the information is being sought”); Salisbury v. U.S., 690 F.2d 966, 971 (D.C. Cir.

1982) (noting that “bare discussions by this court and the Congress of NSA’s methods generally

cannot be equated with disclosure by the [NSA] itself of its methods of information gathering”).

               Even were the 1956 FBI Report to be deemed an “official acknowledgment” by the

CIA, as the CIA had the opportunity to review the report and request redactions, Plaintiffs would still

be entitled to nothing more. When a Glomar response is insufficient because there has been official

acknowledgment of the existence of requested records, a plaintiff is entitled to disclosure of the

existence or non-existence of the records that were officially acknowledged; in the case of Wolf, that

meant that Mr. Wolf was entitled only to disclosure of the existence of the dispatch excerpts

referenced in the congressional testimony. See Wolf, 473 F.3d at 379 (holding that the plaintiff was

entitled only to disclosure of “the existence of CIA records about Gaitan that have been previously

disclosed (but not any others)”) (emphasis added); see also id. (“[T]he Agency’s Glomar response

does not suffice regarding the dispatch excerpts that reference Gaitan because the same ‘officially

acknowledge’ the fact that CIA records ‘about Jorge Eliecer Gaitan’ exist”) (emphasis added). Were

a Glomar response inadequate here, a question the Court finds favors the CIA, the CIA would be


CIA Mem., DiMaio Decl. ¶ 11. At most (setting aside the unsettling prospect that a declaration
justifying a response to a FOIA request — and not the response itself — could itself become the
duplicative information existing in the public domain) this would constitute an acknowledgment
by the CIA as to information redacted pursuant to Exemption (b)(1). An FBI declarant, on the
other hand, cannot officially acknowledge CIA records. Therefore, as these redactions were not
challenged, and the Court finds that all reasonably segregable information was released, see
infra, the Plaintiffs have received all to which they are entitled.

                                                 -10-
required only to acknowledge the existence of information contained in the 1956 FBI Report.

               Plaintiffs misread Wolf when they argue that, if the 1956 FBI Report constitutes an

official acknowledgment by the CIA, the CIA must conduct a new search of its records so that

Plaintiffs may “benefit from understanding the extent of responsive information maintained by the

agency and the classification status of that information.” Pls.’ Mem. Opp’n & Cross Mot. for Partial

Summ. J. 9. Even if the CIA maintained other records on Mr. Valfells, Plaintiffs would not be

entitled to them, nor could they force the CIA to conduct a new search, as the CIA could not be

found to have officially acknowledged the existence of any other records beyond the 1956 FBI

Report. See In re Sealed Case, 121 F.3d 729, 741 (D.C. Cir. 1997) (“release of a document only

waives these privileges for the document or information specifically released, and not for related

materials[]”) (emphasis added); Students Against Genocide v. U.S. Dep’t of State, 257 F.3d 828, 836

(D.C. Cir. 2001) ((“We have noted, however, that ‘while the logic of FOIA postulates that an

exemption can serve no purpose once information . . . becomes public, we must be confident that

the information sought is truly public and that the requester receive no more than what is publicly

available before we find a waiver.’”) (omission in original) (quoting Cottone v. Reno, 193 F.3d 550,

555 (D.C. Cir. 1999)); Davis v. U.S. Dep’t of Justice, 968 F.2d 1276, 1281 (D.C. Cir. 1992) (finding

that where an informant testified in open court, the government need only disclose the “exact

information” divulged by the informant and may still withhold all the other information provided

by the informant not revealed in his open court testimony pursuant to a FOIA exemption).

Therefore, to the extent the CIA could be found to have publicly acknowledged relevant records in

the 1956 FBI Report, the CIA would have to provide that duplicative information — and nothing




                                               -11-
more.7

                 In this case, the FBI’s 1956 report, as relevant, states:

             On January 6, 1956 T-1, an agency of the U.S. Government which conducts
             intelligence investigations, furnished the following information:

                     A report which was received in February 1953 from a fairly reliable
             source indicated that SVEINN B. VALFELLS has been the object of
             considerable speculation as to his alleged involvement with Communists.
             The source quoted reports to the effect that VALFELLS has contributed
             large sums of money to the support of the Icelandic Communist Party (CPI).
             Other reports, according to the source, belittle his Communist connections
             and state that he has also contributed to the Conservative Party. In line with
             the report that VALFELLS has assisted the CPI, the source stated that
             VALFELLS has contributed to the CPI’s daily newspaper, and that he once
             gave a mansion to [redacted] a prominent Icelandic Communist.

1956 FBI Report at V-42. Assuming, arguendo, that this 1956 FBI Report, now released, constitutes

an official acknowledgment by the CIA that it has a “record” on the senior Mr. Valfells, the CIA

would be required to disclose only the existence of such record and could then assert that one or both

FOIA exemptions apply to the substance of the record. See Wolf, 473 F.3d at 380. A remand to the

district court was necessary in Wolf “[t]o determine whether the contents — as distinguished from

the existence — of the officially acknowledged records may be protected from disclosure by

Exemptions 1 and 3 (or both).” Id. Such is unnecessary here. To the extent it can be said that the

FBI record officially discloses, on behalf of the CIA, that the CIA has any record on Sveinn B.



         7
           See also Sealed Case, 121 F.3d at 741 (“This limited approach to waiver in the
executive privilege context is designed to ensure that agencies do not forego voluntarily
disclosing some privileged material out of the fear that by doing so they are exposing other, more
sensitive documents.”); Wolf, 473 F.3d at 378 (recognizing the “fact that information exists in
some form in the public domain does not necessarily mean that official disclosure will not cause
harm cognizable under a FOIA exemption[]”; the official acknowledgment exception is applied
strictly to only allow for the release of the specific information already disclosed) (citing
Fitzgibbon, 911 F.2d at 766).

                                                   -12-
Valfells, such disclosure is limited to the record referenced in the FBI report and “not any others.”

Id. at 379. Plaintiffs do not contest the FBI’s exemptions to the Report. Since that record is

contained in the FBI report, Plaintiffs have already received more than they might have received had

the CIA relied on Exemptions 1 and 3 in the first place. Therefore, their request is moot.

               As directed by the D.C. Circuit, see Trans-Pacific Policing Agreement v. U.S.

Customs Serv., 177 F.3d 1022, 1027-28 (D.C. Cir. 1999), the Court considers, sua sponte, whether

the segregability decisions made by the FBI on the 1956 FBI Report — the only document at issue

here — were appropriate. FOIA requires that “[a]ny reasonably segregable portion of a record shall

be provided to any person requesting such record after deletion of the portions which are exempt.”

5 U.S.C. § 552(b)(9); see also Ogelsby v. U.S. Dep’t of Army, 79 F.3d 1172, 1176 (D.C. Cir. 1996).

To this end, the declaration of David M. Hardy provides a “detailed justification” and not just

“conclusory statements” to demonstrate that all reasonably segregable information has been released.

See Mead Data Cent., 566 F.2d at 261. In fact, it appears that the only information redacted in the

1956 FBI Report were the names of FBI Special Agents and support personnel and the names of

third parties. Mr. Hardy’s declaration explains in detail that significant national security and privacy

interests weigh against the release of these names. See CIA Mem., Hardy Decl. ¶¶ 14-19. Based on

Mr. Hardy’s declaration, the CIA has demonstrated with “reasonable specificity” that the documents

cannot be further segregated. See Armstrong, 97 F.3d at 578. The Court therefore concludes that

the FBI has released all non-exempt information to the Plaintiffs.

                                        IV. CONCLUSION

               The Court holds that the FBI disclosure of records which include redactions of CIA-

originating information does not constitute an “official acknowledgment” by the CIA that the latter


                                                 -13-
agency has any record on Sveinn B. Valfells. To the extent that such disclosure could constitute an

official acknowledgment, the Court finds that the production of the 1956 FBI Report moots any

further relief for Plaintiffs. Accordingly, Defendants’ motion to dismiss or for summary judgment

[Dkt. ## 6, 8] will be granted, and Plaintiffs’ cross-motion for partial summary judgment [Dkt. # 15]

will be denied. Sveinn Valfells will be dismissed as a plaintiff in this case. A memorializing Order

accompanies this Memorandum Opinion.



Date: June 17, 2010                                                 /s/
                                                  ROSEMARY M. COLLYER
                                                  United States District Judge




                                                -14-